Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) 102(a)(2) as being anticipated by Ueno (US 7,192,044 B2).
	Regarding claim 1, Ueno (Figures 1 and 2) teaches a bicycle (bicycle 100) comprising: - a head tube (head tube 102a); 5- a down tube (frame unit 102) connected to the head tube, the head tube comprising a cable passage (wire access aperture 62 and wire insertion groove 61) connecting the interior of the head tube with the interior of the down tube; and - a steering fork column 98a) rotatably engaging an upper bearing and a lower bearing (pair of top and bottom ball bearing units 11a and 11b) within the head tube, 10wherein the upper bearing is below the cable passage.
	Regarding claim 2, Ueno (Figure 2) further teaches one or more cables (electrical wiring 60) entering the head tube at a top end of the head tube and leaving the head tube via the cable passage to the down 15tube.
	Regarding claim 3, Ueno (Figure 2) further teaches a stem (handle stem 111) with one end connected to a top end of the steering tube, wherein the assembly of the steering tube and the stem projects 20through the open end of the head tube leaving space for passage of the one or more cables via the top end of the head tube.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 7,192,044 B2) in view of Fukui (US 7,566,065 B2).
	Ueno teaches the features of the bicycle according to claim 1. However, Ueno does not teach a rotation limiting device for limiting rotation of the steering tube relative to the head tube.
	Fukui teaches a rotation limiting device (fork rotation limiter 41) for limiting rotation of the steering tube (steerer tube 13b) relative to the head tube (head tube 12b).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Ueno’s device with a rotation limiting device. As a result, the .
Allowable Subject Matter
Claims 4-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 teaches a stem cover covering at least a lower part of the stem and adjacent 25sections of said one or more cables, the stem cover having a top end joining the stem, the stem cover being provided with a cable entry opening. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 11 teaches that the rotation limiting device is positioned between the cable passage and the top end of the head tube. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach bicycles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611